DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-9, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 8-9, 21, and 23 recite the term “chosen from”.  It is not clear if this is a closed or open group.  Examiner assumes that “chosen from” is equivalent to “selected from a group consisting of..”.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 8, 11, 12, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 20100203275).
Hoffmann discloses transparent polyesteramide elastomers and films thereof.  Concerning claim 1, Hoffmann discloses the polyesteramide is formed from 10 to 100 mol% of an alkyl-substituted bis(aminocyclohexyl)methane and/or bis(aminocyclohexyl)propane and optionally 0 to 90 mol% of other cycloaliphatic or aliphatic diamines and a dicarboxylic acid having the claimed structure (equivalent to the claimed diacid), wherein this forms the segment R1 and a segment R2 that is a diol that is a cycloaliphatic C6-C36 diol that includes cyclohexanedimethanol (abstract; para. 0016-0025, 0031-0041, 0044-0057, and 0060).  While it is agreed that Hoffmann does not explicitly recite the content of the diacid and diol in terms of mol%, Examiner notes that Hoffmann discloses that the diamine is disclosed in mol% within the claimed range and with the dicarboxylic acid, forming the segment R1, is 40 to 95% by weight of the elastomer and R2, which is the diol segment has a content of 5 to 60% by weight (para. 0041).  Given that the diamine is found within the claimed range, the diol and diacid, would be within the claimed ranges because the resulting elastomer has a transmittance and haze that is the same as that disclosed in the instant application.  With respect to claim 2, the haze of the sheet is no more than 10% (para. 0040).  Examiner notes that the term “interlayer” is not given patentable weight in these claims since the structure as claimed is a single layer and any material formed into a film, sheet, or layer would meet the limitations.
Regarding claim 3, the diamine is preferred to be MACM, which is 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane, which is the same as 4,4’-methylenebis(2-para. 0045-0047 and 0057).  Concerning claims 8, 11-12, 14, and 17-18, Hoffmann discloses the diacid includes succinic acid, dodecanedioic acid, and the like (para. 0056).  Given that Hoffmann discloses the same polyesteramide as claimed, the inherent viscosity, Tg, mean break height, and storage modulus of the layer formed from the composition disclosed would meet the instant limitations.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 20100203275) as applied to claim 1 above, and further in view of Kibler et al. (US 2901466).
Hoffmann discloses that the diol component is a cycloaliphatic diol and can be a cyclohexanedimethanol and the like (para. 0060). However, Hoffmann is silent to the specific cyclohexanedimethanol as claimed.
Kibler discloses polyesteramides having 1,4-cyclohexandimethanol segments, wherein 1,4-cyclohexanedimethanol provides improved heat stability due to the higher melt temperature of the cycloaliphatic diol (cols. 1-2 and 16-20).  As such, it would have been obvious to use the 1,4-cyclohexanedimethanol as the cyclohexanedimethanol of Hoffmann, in order to produce a polyesteramide that is heat stable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 20100203275) as applied to claim 1 above, and further in view of Hoeschele (US 4013624).
Hoffmann discloses the above but is silent to the addition of a branching agent.
Hoeschele discloses branched thermoplastic copolyesters, wherein branching agents such as trimellitic acid are added at an amount of 0.3 to 1.2 equivalents per 100 mols of col. 5, lines 8-52).  The addition of these branching agents in the amount as claimed allows for mechanical and thermal properties (col. 1, lines 35-48).  As such, it would have been obvious to one of ordinary skill in the art to add the branching agent as claimed and in the amount as claimed, in order to improve mechanical and thermal properties.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 20100203275) as applied to claim 1 above, and further in view of Marklow (GB 1146539).
Hoffmann discloses the above but is silent to use in glass laminates.
Marklow discloses polyesteramides are used as interlayers in glass laminates, wherein the polyesteramide layer is disposed between two sheets of glass and such materials provide ease of processing to form the glass laminates (entire document).  As such, it would have been obvious to one ordinary skill in the art to use the sheets formed by Hoffman as the interlayer sheet of Marklow because it is disclosed by Marklow that such materials provide ease of processing.

Claims 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 20100203275) in view of Kibler et al. (US 2901466).
Hoffmann discloses transparent polyesteramide elastomers and films thereof.  Concerning claim 21 and 22, Hoffmann discloses the polyesteramide is formed from 10 to 100 mol% of an alkyl-substituted bis(aminocyclohexyl)methane and/or bis(aminocyclohexyl)propane and optionally 0 to 90 mol% of other cycloaliphatic or aliphatic 1 and a segment R2 that is at least one diol that is a cycloaliphatic C6-C36 diol that includes cyclohexanedimethanol and an aliphatic diol (abstract; para. 0016-0025, 0031-0041, 0044-0057, and 0060).  While it is agreed that Hoffmann does not explicitly recite the content of the diacid and diol in terms of mol%, Examiner notes that Hoffmann discloses that the diamine is disclosed in mol% within the claimed range and with the dicarboxylic acid, forming the segment R1, is 40 to 95% by weight of the elastomer and R2, which is the diol segment has a content of 5 to 60% by weight (para. 0041).  Given that the diamine is found within the claimed range, the diol and diacid, would be within the claimed ranges because the resulting elastomer has a transmittance and haze that is the same as that disclosed in the instant application.  Examiner notes that the term “interlayer” is not given patentable weight in these claims since the structure as claimed is a single layer and any material formed into a film, sheet, or layer would meet the limitations.
Regarding the diamine as claimed, the diamine is preferred to be MACM, which is 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane, which is the same as 4,4’-methylenebis(2-methylcyclohexylamine) (para. 0045-0047 and 0057).  Concerning the diacid and the properties as claimed, Hoffmann discloses the diacid includes succinic acid, dodecanedioic acid, and the like (para. 0056).  Hoffmann discloses that the diol component is a cycloaliphatic diol and can be a cyclohexanedimethanol and the like (para. 0060
Kibler discloses polyesteramides having 1,4-cyclohexandimethanol segments, wherein 1,4-cyclohexanedimethanol provides improved heat stability due to the higher melt temperature of the cycloaliphatic diol (cols. 1-2 and 16-20).  As such, it would have been obvious to use the 1,4-cyclohexanedimethanol as the cyclohexanedimethanol of Hoffmann, in order to produce a polyesteramide that is heat stable.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 20100203275) in view of Kibler et al. (US 2901466) as applied to claim 21 above, and further in view of Hoeschele (US 4013624).
  The prior art discloses the above but is silent to the addition of a branching agent.
Hoeschele discloses branched thermoplastic copolyesters, wherein branching agents such as trimellitic acid are added at an amount of 0.3 to 1.2 equivalents per 100 mols of dicarboxylic acid (or e.g. 0.07 wt% in Example 1B) (col. 5, lines 8-52).  The addition of these branching agents in the amount as claimed allows for mechanical and thermal properties (col. 1, lines 35-48).  As such, it would have been obvious to one of ordinary skill in the art to add the branching agent as claimed and in the amount as claimed, in order to improve mechanical and thermal properties.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 20100203275) in view of Kibler et al. (US 2901466) as applied to claim 21 above, and further in view of Marklow (GB 1146539).
The prior art discloses the above but is silent to use in glass laminates.
Marklow discloses polyesteramides are used as interlayers in glass laminates, wherein the polyesteramide layer is disposed between two sheets of glass and such materials provide ease of processing to form the glass laminates (entire document).  As such, it would have been obvious to one ordinary skill in the art to use the sheets formed by prior art as set forth above, as the interlayer sheet of Marklow because it is disclosed by Marklow that such materials provide ease of processing.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 20100203275) in view of Kibler et al. (US 2901466) and Hoeschele (US 4013624).
Hoffmann discloses transparent polyesteramide elastomers and films thereof.  Concerning claims 27 and 28, Hoffmann discloses the polyesteramide is formed from 10 to 100 mol% of an alkyl-substituted bis(aminocyclohexyl)methane and/or bis(aminocyclohexyl)propane and optionally 0 to 90 mol% of other cycloaliphatic or aliphatic diamines and at least dicarboxylic acid having the claimed structure (equivalent to the claimed diacid), wherein this forms the segment R1 and a segment R2 that is at least one diol that is a cycloaliphatic C6-C36 diol that includes cyclohexanedimethanol and aliphatic diols (abstract; para. 0016-0025, 0031-0041, 0044-0057, and 0060).  While it is agreed that Hoffmann does not explicitly recite the content of the diacid and diol in terms of mol%, Examiner notes that Hoffmann discloses that the diamine is disclosed in mol% within the claimed range and with the dicarboxylic acid, forming the segment R1, is 40 to 95% by weight of the elastomer and R2, which is the diol segment has a content of 5 to 60% by weight (para. 0041).  Examiner notes that the term “interlayer” is not given patentable weight in these claims since the structure as 
Regarding the diamine as claimed, the diamine is preferred to be MACM, which is 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane, which is the same as 4,4’-methylenebis(2-methylcyclohexylamine) (para. 0045-0047 and 0057).  Concerning the diacid and the properties as claimed, Hoffmann discloses the diacid includes succinic acid, dodecanedioic acid, and the like (para. 0056).  Hoffmann discloses that the diol component is a cycloaliphatic diol and can be a cyclohexanedimethanol and the like (para. 0060). However, Hoffmann is silent to the specific cyclohexanedimethanol and branching agent as claimed.
Kibler discloses polyesteramides having 1,4-cyclohexandimethanol segments, wherein 1,4-cyclohexanedimethanol provides improved heat stability due to the higher melt temperature of the cycloaliphatic diol (cols. 1-2 and 16-20).  As such, it would have been obvious to use the 1,4-cyclohexanedimethanol as the cyclohexanedimethanol of Hoffmann, in order to produce a polyesteramide that is heat stable.
Hoeschele discloses branched thermoplastic copolyesters, wherein branching agents such as trimellitic acid are added at an amount of 0.3 to 1.2 equivalents per 100 mols of dicarboxylic acid (or e.g. 0.07 wt% in Example 1B) (col. 5, lines 8-52).  The addition of these branching agents in the amount as claimed allows for mechanical and thermal properties (col. 1, lines 35-48).  As such, it would have been obvious to one of ordinary skill in the art to add the branching agent as claimed and in the amount as claimed, in order to improve mechanical and thermal properties.    Given that the diamine is found within the claimed range, the diol and diacid, would be within the claimed ranges because the resulting elastomer has a transmittance .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8-9, 11-12, 14, 17-18, and 20-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-9, 13-18, and 20-26 of copending Application No. 15/733378 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to interlayers having the same compositions in the independent claims and/or with the dependent claims.  The present claims are silent to the multiple layer interlayer as set forth by the ‘378 patent; however, since the present claims do not recite any specific number of layers, the present claims are broader and are still met by the claims of the ‘378 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6, 8-9, 11-12, 14, 17-18, and 20-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-16, 18-19, and 21 of copending Application No. 16/960654 (reference application) in view of Marklow (GB 1146539). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising the claimed materials and sheets formed from said composition.  However, the ‘654 claims are silent to a glass laminate thereof.  Marklow discloses polyesteramides are used as interlayers in glass laminates, wherein the polyesteramide layer is disposed between two sheets of glass and such materials provide ease of processing to form the glass laminates (entire document).  As such, it would have been obvious to one ordinary skill in the art to use the sheets formed by prior art as set forth above, as the interlayer sheet of Marklow because it is disclosed by Marklow that such materials provide ease of processing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lasher (US 2475034).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783